Blanchard, J.
This is an application for a trial by jury of the issues affecting the corespondent in an action for absolute divorce. The action was commenced by the husband against the wife for a divorce on the ground of her adultery. The wile has served an answer denying the adultery with which she is charged and sets up as a counterclaim th¿ adultery 'of the plaintiff, her husband, with the corespondent, who makes this application, and asks for a decree of absolute divorce. To this counterclaim} the plaintiff has failed to reply.. It appears that neither the plaintiff nor defendant served a copy of the answer, in which the corespondent is charged with adultery with plaintiff, upon such corespondent, as was their privilege under section 1757 of the Code, but she, having heard of the charges against her, voluntarily appeared by her attorneys and demanded service of all papers, and thereafter served her answer, denying under oath the charges made against her. It seems that without noticing the case for trial as against the corespondent, the cause has been placed upon the Special Term calendar of this court for trial by the defendant. The corespondent has served notice upon the parties hereto, both plaintiff and defendant, that she did not waive her right to a trial by jury of the issues' herein, so far as they affect her, and now insists upon such jury trial, both as a matter of right and as a matter calling for the favorable exercise of the discretion vested in the .court, for the purpose of vindicating her character. She rests her right under subdivision 2 of section 1757 of the Code, which was an amendment enacted by the Legislature of 1899 (Chap. 661). This act created the right to a corespondent named in any of the pleadings, not theretofore possessed, “ at any time before the entry of judgment, to appear either in person or by attorney ” and further to “ appear to defend such action, so far as the issues affect such corespondent.” So far as I am aware, the courts have not as yet been called upon to decide what the rights of a corespondent are, by virtue of this statute. I am of the opinion that when a person is given the privilege of appearing and defending an action by express legislative enactment, he *229thereby becomes a party to such action, and as such becomes vested with all the rights and privileges of a party except as limited by statute. Thus, as an incident to the right to defend, a corespondent would have the right to move for a bill of particulars of the charges against him. In fact, in this case, such step was taken by the corespondent, and it does not appear that such right was questioned by any party hereto. Likewise,-1 am of opinion that the corespondent would have the right to receive copies of all papers affecting her rights in the action, as, for example, notice of trial, for how otherwise could she be informed of the time of the trial, and her default could not otherwise be taken. In other words, it is my opinion that when the Legislature gave to a corespondent the right to appear and defend, all the incidents of a party defendant necessarily followed. As such party, the corespondent had the right to move for a jury trial pursuant to subdivision 1 of section 1157 of the Code, which provides: “ If the answer puts in issue the allegation of adultery, the court must, upon the application of either party, or it may, of its own motion, make an order directing the trial, by a jury, of that issue.”
But even though the corespondent had no such right, I should be inclined, of my own motion, in the present case, by virtue of the power vested in the court'by that portion of this subdivision of the section just quoted, to grant a jury trial.
Here a young unmarried woman is charged by defendant with adultery, which charges are denied under oath. It is evident that the husband who instituted this action against the honor of his wife intends, by his default, to permit his wife to obtain the divorce upon her countercharge, in which the honor of the applicant upon this motion is involved. There would be thus spread] upon the records of this court a most serious blemish upon the-fair name of the applicant. The court will, therefore, give her-the benefit of the fullest scrutiny of the álleged acts of adultery,, and, since it is her desire to meet these charges before a jury, the court will make the order for that purpose.
The motion is granted, with ten dollars costs to the corespondent against the defendant to abide the event.
Motion granted, with ten dollars costs to corespondent against defendant to abide event.